DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.

Election/Restrictions
Applicant elected without traverse of Group I (eyelid flipper tool) and Species A (represented by Fig. 1) in the reply filed on April 21, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is not entirely clear based on Applicant’s arguments. The claims require the tool to have a length and a single longitudinal axis of rotation along the length of the tool (lines 2 and 3). Fig. 1 shows the length “L” which makes sense, but is somewhat unclear in understanding since a length is generally a measurement taken along a straight line, but due to the curves of the ends. Therefore, including that an axis of rotation is along this length makes it unclear where is the axis of rotation. Applicant argues that the axis of rotation is axis 23 and that the axis lies underneath the tool. The specification never uses the phrase “longitudinal axis of rotation” and an axis of rotation is defined in the Merriam-Webster dictionary as “the straight line through all fixed points of a rotating rigid body around which all other points of the move in circles.” Therefore, the longitudinal axis of rotation is understood to be an axis running through the spine of the device rather than the axis described in Applicant’s arguments on page 8.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korb et al. (US 2008/0082057; “Korb”).
Korb discloses an eyelid flipper tool (Fig. 1b) for manipulating an eyelid with respect to a globe of an eye (Fig. 1b), the eyelid flipper tool having a length (Fig. 1b) and a single longitudinal axis of rotation (axis running through the handle 105) along the length and the eyelid flipper tool comprising: a. a concave end (see Fig. A below) having a concave edge (note how the upper edge is concavely curved), a concave end width (width of 200), a concave end radius (radius at which the edge curves), and a partial concave end curvature (Fig. A below: the distal facing eyelid contacting surface is curved) defined by the single longitudinal axis of rotation (Fig. A below: note how the axis helps define the aspects of the curvature, such as being the radius of the curvature and having a key point in the curve itself); b. a convex end (Fig. 1b; end that 120 is generally pointing to) having a convex edge (Fig. 3; the LED 305 meets this claim limitation), a convex end width (width of 305), a convex end radius (the radius of curvature of the distal surface), and a partial convex end curvature defined by the single longitudinal axis of curvature (curvature of the distal surface of LED, note how the axis runs through the center to help define key aspects of the curvature); c. a center section (Fig. 1b; 105) connecting the concave end and the convex end together (Fig. 1b), wherein the concave end width, the concave edge radius, the partial concave end curvature about the single longitudinal axis, the convex end width, the convex edge radius, and the partial convex end curvature about the single longitudinal axis are dimensioned to conform to the eyelid or globe of the eye (Fig. 1b; the outer surfaces can all be pressed to the eyelid and conform to some extent). 


    PNG
    media_image1.png
    787
    727
    media_image1.png
    Greyscale

Fig. A: Hand drawn image of what the distal face of Korb looks like to help show how claim limitations are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. (US 2008/0082057; “Korb”).
Korb discloses the tool as noted above, wherein the dimensions of the tool can only be somewhat determined from the figure based on a standard sized human eye.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to resize parts of the tool such that the concave end has, a concave end width of between 0.75 and 1.5 inches, a concave end radius between 0.75 and 1.5 inches, and a partial concave end curvature defined by the single longitudinal axis of rotation between 0.75 and 1.5 inches, and wherein the convex end has a convex end width between 0.75 and 1.5 inches, a convex end radius between 0.75 and 1.5 inches, and a partial convex end curvature defined by the single longitudinal axis of rotation between 0.75 and 1.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. For at least the concave end the dimensions shown by Korb are relatively close to what is shown in the Applicant’s device. The “convex” end of Korb is quite different since an LED is being relied upon to teach that end. However, it would be obvious to one of ordinary skill in the art to adjust the size of the handle to be bigger or smaller to fit different doctor hand sizes, when the handle size is increased this would allow for a larger LED to be placed on the device to at least stay proportional to what is shown. Simply doubling the handle size diameter would definitely start to bring the LED side into the range required by the claim. This routine and ordinary modification would “accidentally” end up reading on the claimed invention.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. (US 2008/0082057; “Korb”), in view of Josephberg et al. (US 8235893; “Josephberg”).
Korb discloses an eyelid flipper tool (Fig. 1b) for manipulating an eyelid with respect to a globe of an eye (Fig. 1b), the eyelid flipper tool having a length (Fig. 1b) and a single longitudinal axis of rotation (axis running through the handle 105) along the length and comprising: a. a concave end (Fig. A above; end 200) having a concave edge (distal edge of 200 which is shown being concavely curved), a concave end width (width of 200), a concave end radius (Fig. A shown above; radius at which the edge curves), and a partial concave end curvature (Fig. A shown above; the distal facing eyelid contacting surface is curved) about the single longitudinal axis of rotation.
However, Korb does not disclose a convex end of the tool that is intentionally designed with the idea of using that end for manipulating the eyelid.
Josephberg teaches a tool (Fig. 4) that has a convex end (430) having a convex edge (distal edge), a convex end width (width of the end 430), a convex end radius (radius at which the end is curved), and a partial convex end curvature (abstract mentions oblate spheroid shape) about the single longitudinal axis; wherein, the convex end width, the convex edge radius, and the partial convex end curvature about the single longitudinal axis are dimensioned to conform to the eyelid or globe of the eye (Fig. 4; abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the two tools of Korb and Josephberg to the same handle, in order to allow the tool to be able to more versatile on the functions it can perform such as controlling the globe of the eye (Josephberg - abstract) or testing the Meibomian gland (Korb - abstract).
As to claim 2, Korb discloses the tool as noted above, wherein the dimensions of the tool can only be somewhat determined from the figure based on a standard sized human eye.
It would have been obvious to one having ordinary skill in the art at the time the invention was made modify the concave end (Korb end), to have a concave end width of between 0.75 and 1.5 inches, a concave end radius between 0.75 and 1.5 inches, and a partial concave end curvature defined by the single longitudinal axis of rotation between 0.75 and 1.5 inches, , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Note how the concave end dimensions shown by Korb are nearly identical to what is shown in the Applicant’s device (Fig. 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the convex end (Josephberg end), to have a convex end width between 0.75 and 1.5 inches, a convex end radius between 0.75 and 1.5 inches, and a partial convex end curvature defined by the single longitudinal axis of rotation between 0.75 and 1.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Note how the convex end dimensions shown by Josephberg are for the eye so similar dimensions will be required for the tool to work as intended.

Response to Arguments
In response to Applicant’s argument that Korb does not disclose claim 1 as amended, the Examiner respectfully disagrees. As noted above, the end of Korb does have two separate curves to meet the concave edge radius and the partial concave end curvature (see Fig. A above). 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775